Citation Nr: 1016050	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to July 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, declined to reopen service 
connection claims for bilateral hearing loss, arthritis of 
the knees, and residuals of a right shoulder injury; and 
denied service connection for a lumbar spine disorder.

The Veteran provided testimony at a hearing before personnel 
at the RO in March 2005, and before the undersigned Acting 
Veterans Law Judge in September 2007.  Transcripts of both 
hearings are of record.

In August 2008, the Board, in pertinent part, found that new 
and material evidence had been received to reopen the 
Veteran's claims of service connection for hearing loss, 
bilateral knee arthritis, and right shoulder disorder.  
However, the Board also found that additional development was 
required with respect to the merits of the underlying claims, 
as well as the claim of service connection for a lumbar spine 
disorder.  Therefore, these claims were remanded for, among 
other things, VA medical examinations to address the etiology 
of these disabilities.

The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
notes that service connection was established for bilateral 
hearing loss and a right knee disorder by a May 2009 rating 
decision.  The Veteran has not expressed disagreement with 
either the initial ratings assigned for these disabilities, 
or the effective dates thereof.  In view of the foregoing, 
these issues have been resolved and are not on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

The Board also finds that the remand directives have been 
completed with respect to the lumbar spine and right shoulder 
claims.  Accordingly, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that the remand directives 
have not been completed with respect to the issue of whether 
service connection is also warranted for a left knee 
disorder.  Consequently, this issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that, in August 
2008, it also denied the Veteran's claims of service 
connection for a bilateral hip disability and bilateral 
tinnitus.  Nothing in the record reflects the Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  Therefore, the Board has no 
jurisdiction to further address these issues.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current lumbar spine disorder was incurred in or otherwise 
the result of active military service.

3.  The preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
current lumbar spine disorder was incurred in or otherwise 
the result of active military service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the Veteran's 
current lumbar spine disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2009).

2.  Service connection is not warranted for the Veteran's 
current right shoulder disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to assist and notify

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a September 2003 letter, 
which is clearly prior to the March 2004 rating decision that 
is the subject of this appeal.  Although this letter did not 
specifically refer to the lumbar spine claim, it was 
addressed in a subsequent October 2004 VCAA letter, and all 
of the current appellate claims were addressed by subsequent 
letters dated in March 2006 and October 2008.  These letters 
were followed by readjudication of the appellate claims by 
Supplemental Statements of the Case in April 2005 and May 
2009, which "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the March 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the March 
2005 RO hearing and September 2007 Board hearing.  Nothing 
indicates the Veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded a VA medical examination regarding 
this case in December 2008, which included opinions as to the 
etiology of the lumbar spine and right shoulder disorders 
that were supported by stated rationale.  As the opinions 
provided in this examination were based upon both a medical 
evaluation of the Veteran, and an accurate understanding of 
his medical history based upon review of his VA claims 
folder, the Board finds they are supported by an adequate 
foundation.  No competent medical evidence is of record which 
specifically refutes the findings of this examination, and 
the Veteran has not otherwise identified any prejudice 
therein.  Accordingly, the Board finds that this examination 
is adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent evidence to the 
effect that the claim is plausible.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In this case, the Board acknowledges that there are in-
service findings regarding the low back and right shoulder.  
Specifically, in regard to the low back, service treatment 
records show that the Veteran twisted his back in October 
1972.

With respect to the right shoulder, service treatment records 
dated in August 1958, reflect that the Veteran slipped, 
sustaining a muscle strain of the right supra-
scapular/trapezius area.  It was noted that there was 
extensive evidence of severe right shoulder girdle muscle 
strain with a temporary dislocation of the shoulder.  A 
subsequent January 1968 record shows a complaint of right 
shoulder pain.  Thereafter, in September 1968, the Veteran 
was involved in a motor vehicle accident, and reported 
soreness in his right shoulder.  Records dated in February 
1972 show further complaints of right shoulder pain.

The Boar also notes that the Veteran's service personnel 
records reflect that his MOS was an aircraft maintenance 
superintendent, and he has reported a lot of bending while on 
the flight line which he contends contributed to his current 
lumbar spine disorder.  He also indicated that he has self-
medicated his right shoulder problems since service.

The record also confirms the Veteran has current disabilities 
of the lumbar spine and right shoulder.  For example, the 
December 2008 VA medical examination includes diagnoses of 
lumbar disc disease; lumbar discectomy and fusion; post-op 
infection; chronic pain secondary to surgery; degenerative 
joint disease at L2-3; dislocation of the right shoulder - 
reduced; and degenerative arthritis of the right shoulder.

Despite the foregoing, the Board concludes that the 
preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's current 
disabilities of the lumbar spine and right shoulder were 
incurred in or otherwise the result of active military 
service.

The Board notes that, even though the Veteran had in-service 
complaints regarding the low back and right shoulder, no 
chronic disability was indicated by the service treatment 
records.  The treatment records themselves all indicate that 
the in-service complaints resolved with treatment.  X-rays 
taken of the right shoulder in July 1962, February 1972, and 
October 1974 were all normal; there were no abnormalities of 
the right shoulder.  Moreover, the Veteran's spine and upper 
extremities were consistently evaluated as normal on service 
examinations conducted in March 1955, November 1957, July 
1960, March 1964, February 1966, July 1966, July 1967, 
October 1975, and February 1980.  

In short, the Veteran was evaluated for potential 
disabilities of the right shoulder and low back on multiple 
occasions during service, and no disabilities were shown.  As 
such, these competent medical findings affirmatively 
contradict the Veteran's contention that chronic disabilities 
were incurred while on active duty.  

The Board further notes that the post-service medical records 
do not indicate chronic disabilities of either the lumbar 
spine or right shoulder until years after his separation from 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  For example, records dated in 
February 1998 include findings of degenerative disc disease 
and degenerative joint disease of the lumbar spine.  However, 
these records reflect the Veteran reported that his current 
complaints were of 3 days duration, and that he admitted to 
lifting heavy shelves at work 5 days earlier.  He 
acknowledged that he had had back pain before, but had been 
able to heal with time and conservative therapy.  In short, 
these records indicate post-service injuries.  In addition, 
while the Veteran has reported self-treatment of his right 
shoulder, the first competent medical evidence of such a 
chronic disability appears to be the December 2008 VA medical 
examination.

The Board also notes that there is no competent medical 
opinion which supports the Veteran's contentions.  Rather, 
the December 2008 VA medical examination contains a competent 
medical opinion against the current lumbar spine and right 
shoulder disorders being incurred in or otherwise the result 
of active service.  Specifically, the examiner opined that 
the Veteran developed his lumbar spine disorder with the 
aging process, noting that he had surgery in 2005 which was a 
number of years past injury.  Similarly, the examiner noted 
that the right shoulder represented degenerative changes of 
the aging process, and that it was less likely than not that 
the current disability was related to service.  

The Board acknowledges that the Veteran criticized the 
findings of the December 2008 VA examiner, contending that 
the length of time was relative only to the fact that it was 
quite common for his type of disabilities to develop over 
time.  However, the examiner was aware of the in-service 
injuries, and concluded that the nature of the Veteran's 
current disabilities were a natural part of the aging 
process, rather than being etiologically related to the in-
service injuries.  

For these reasons, the Board has concluded that the 
preponderance of the evidence is against the Veteran's claims 
of service connection for disabilities of the lumbar spine 
and right shoulder.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to these claims must be denied.


ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.


REMAND

The Veteran has perfected an appeal on the issue of whether 
service connection was warranted for disabilities of both 
knees.  Although service connection has been established for 
the right knee, the record does not reflect a decision has 
been made as to the left knee to include the May 2009 SSOC.  
See 38 C.F.R. § 19.31.

Further, the Board's August 2008 remand directed that the 
Veteran be accorded a VA medical examination to address the 
etiology of both knees.  However, while the December 2008 VA 
examination diagnosed degenerative arthritis of the left 
knee, the examiner only addressed the etiology of the right 
knee disorder; i.e., no opinion was promulgated as to the 
etiology of the left knee disorder.  In fact, a May 2009 
deferred rating decision reflects this deficiency was noted 
below, and that clarification was to be obtained from the VA 
examiner as to the left knee.  Nevertheless, nothing in the 
documents assembled for the Board's review reflects such 
clarification was obtained, or any additional adjudication 
was conducted with respect to the left knee.

The Court has held that "a remand by ... the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders.  We hold further that a 
remand by ... the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand."  Stegall, 11 Vet. App. at 271.  In 
view of the foregoing, the Board must find that the August 
2008 remand directives have not been completed regarding the 
left knee claim, and, as such, a new remand is required for 
resolution of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
made available to the December 2008 VA 
examiner for review and clarification.  

The examiner must express an opinion as 
to whether to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that any current left knee 
disability is related to the Veteran's 
active military service. 

A complete rationale for any opinion 
expressed should be provided, and should 
reflect consideration of the duties (such 
as bending) associated with the Veteran's 
MOS as an aircraft maintenance 
superintendent.

If the examiner who conducted the 
December 2008 VA medical examination is 
unavailable, the Veteran's claims folder 
should be made available to another 
appropriately qualified clinician for the 
requested opinion.  If another 
examination is deemed necessary, one 
should be conducted.

2.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the left knee claim 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a SSOC, which addresses all of the 
evidence obtained since the RO last adjudicated this claim, 
and provides an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


